, I   .
                                                                                 714


c,
                 OFFICE    OF THE   All-ORNEY    GENERAL   OF TEXAS
4
                                        AUSTIN




           ~01~LableN, a. 3aney
           Dlstrlct Attorney
           aox 778
           Center, Tarae




                                                            ty Chapter Chalr-
                                                            cnn i-ted
                                                                    cross.

                                                           om this department

                                                          hapter Chairman OS
                                                          edCross.   Iam
                                                          iatriot Attorney.
                                                          apaoltle8, in view
                                                    torney General?*

                                                   be aooo&ed as a oorreot
                                                 horitp of The ~~eri0~
                                                 pprored by Ron. Norman R.


                                       on and Authority.-The Ameriaan
                                       1s ohartered under the aot o? Con-
                                       ary 5, 1905 (33 Stat. 599; 38 D.j.C.l),
                                       ot appoved irebruary27, 1917 (39 Stat.


                            *Purpo3e.- The pur osea of The American
                :                                                                            715


Tonorable   ii.B. Bailey, page B


      socedlnq to tie Treaty of Seneva 13 o?.areel,to sot
      in matters of voluntary relief,    azd to serve, ln
      aocord aith mllltary aad naval authorltleo, aa a
      medium of oomnunloatlon between the ~eo;le of the
      iinlted ;tat.ssand their Amp nr:dXavy. it 1s furt!mr
      charged alth Frorlding a eyrtm of national and inter-
      national  relief to mitigate the suffering   oauJed by
      pestilence, farr.lr.e,
                           fire, flood, e?d other :ro=t
      mtlonal colamltles, azd t.'?   dcol3e .masures for
      their prevention.

               vOrganlzation.- The 1acor;orstors do ers
      npzed la the Act of f&oorporatlon, ar.dtheir successors,
      con3t:tuta a psrwaaant body. Y:ey elect elx aexbers
      of t\-eCentral Co,x9itteeazd t:lez.e.;b&r'Y
                                               or the aoard
      of Trutew   of 23 Xudownent Yund,
               Yhe officers are a zrsoident (0s iresident
      0C +,he';nit>!.;tsteais prcsidcnt uyo~hl3 ~aooeptauce
      or t!~ 0::losj 2nd Ue foll.oninr: eleotive oriicers:
      three vice ~re3idents, a counselor, a treasurer, aad
      a socr~t3zy, all of W!IOXare sleoted by the Central
      Coimittee. The oixlman of the Cmtral Co.mxlttee1s
      FQpOiuted by the 3esident  of ttz ‘Jnltod 5tatea.    Tte
      vice chairmen are appointed by Me Central Comlttce.
                 aThe Central Committee ocn;liste       of 10 mmbera,
      6 a?psiatad by the Trealdent of t:seYnlteC Statea,
      6 cleatad by the incorporators, aad 6 eleoted by the
      delegate8 oi the chaptera. iileotedi.:ezbbers        serve for
      3 pears, The Congremional Charter ve3tr in the Central
      Conmittee the entire control, nanogewmt, a;lda&lni3-
      tratlon of the affair8 of The Pzerloa:lXatlonal Zed
      Cr 098. The Central Comnlttsa appoints a 9-raezbar erecu-
      tlve   coamlttse, 3 members of uhloh oonstitute 'a quorm.
      The seoutive      Conxalttee   map exdrofse   all poxera of the
      Central Comittee when ttRt body 13 not in ses3ion.
      One cbair,-.an  serves both comlttees and, under the adrlas
      end dlrectlon of the Central Corrmfttee,13 exeoutive           head
      of t;le corporotlon.        Gnder %3    etalrnan Bpe 4 rloa chalr-
      Zen, in aharge of doreestiooparetlow, rlnaaoe, iarnlar
      and forei.    OperatlOW, and t!:eZunlor Red Cross.
.                                                                      716


    :-onorabloX. B. Bailey, pa?e 3


                    *The ohapter, usually coverin? a single county,
         I3 the looal unit of t!:e:?edCroa3 and Is responsible
         tor all Red Cross aotlvltles and servioea within Ita
         territory,   aubjeot to the policies a?3 regulations of
         the natl;.aalor~anIzatlon,* (V. .2.Govcrn.zent Kanual,
         ?a11 1942, bureau of i’ubllo InquIrIea of tLe Office of
         .:arIniornatlon, page 358)
                  It3 rarrlunz aotIvltIe3, wIt9out CoInC Into
    detail under each head , may be grouped as follow3r  Tlr3t,
    aervioe to the armed foroea;  seoond, olrlllan war aid;
    third, disaster rellei; fourth, blood donor service; birth,
    nurslne sarrloe; sixth, nutrition; seventh, first ald, vater-
    safety axI ocoident prevention; cICSth, volunteer 3pecIal
    service; ninth, linerloanJunior Zcd Cross; snd tenth, inter-
    national Zed Cross.

                  %a FerthIent prOvi3iOn of our ConStitUtim
    neoeauary for us to bonslder finan;irerlnCyour -quustIon la
    JoOtios 33 or Artiole xvi, read131 as rollowa:
                   Vhe aooountIn::officers oi tAl3 State shall
         naltber draw nor gay s rarrgnt upon the treasury In
         favor o,f any p8r30n, for salary or oon.pensstlonas
         agent, orfloc,ror appointee, a:10 hold3 at the same
         tine soy other o:iIoe or posltlon of honor, trust or
         profit, under thi3 itate or t:le:Jnitedtea,     except,
         . . .* (%Qhaais ours)
                   .3imply 3tsted, tha que3tIon 13: Is the ohalrnan-
    aLip of the looal ohaptor of The &erIoan iTatione1 ;Ied Cross
    an 0rrI0e or ~o3Itlon of &ni,     trust or 2rofI.tunder the
    United itates?    Zor the rea3on3      iter fclly 3et out we
    think the snarer Is In the neQstIve.
                   It 13 true  that Che .LqerlcanXatlonal Red Cross
    lo by the terms of its Congressional Charter subjoot to 3ome
    quasi-governmental (Federal) aupurvI3lon In that 1 te eocounts
    are audited by tile ‘TarDe;art.!ent;the Central Comlttee, In
    which la rested antlre control of its affaira under Its charter,
    rake3 an annual report to tke Congress of the Unl ted Gtatea.
    Flowever, t’-~ls
                   by no -Icansoon3tltute3 the ohalrman 0: a local
    ohapter an offloer or holder of a $osItlon under tA8 Unlited
     ;tntca. Theoan         Xaticnal ked Cross-la, as noted above,
    supported by voluntary coal trlbutions, Its fund3 are not
                                                                     717


Fionorable2. 9. BallOY, paSo 4


deposited In the United .;tateaTremury,       but In deposltorles
asleoted by the Contra1 Committee - the exoluslve governin:!
bodr, dlrbursed  sraluslvoly     by oirlolals of the oorporrtlon,
and not by any ofilolal of the United 5tates or by virtue
of any law or direotlon      of the Conereae of the Vnitad Xatas,
Its paid employeaa are raid by the oorporaticn, not by the
United Jtatsai they are not subjeot to 01~11 service; and
are not responeiblr to any ofilolal of the Gnlted itatar.
             “‘0will not take tke to consider xhsther or
not the loos1 ohalrmanshlp of a ohapter of The Amerioan
Xatlonal !ledcross is an orrio or poaltlon. .Yewill assume,
aithout waoludlnq, that it is an oriloe or ;:osItlon,and
oonoede, without arpant,    Cat it It is an offloe or coal-
tlon, It la one of honor or trust. In no event Is It one
or profit, hen08 this thought I3 d13mlasad to ?xve It out
0r th3 amy. L3ut la such chalrman3hlp an ortlce or position
under t,4eUnited Xates I3 #a purview of the zcmlng 0r~ ~~~
t2st term as xwd in t%i above r,rovi3Ion0: our Constitution?
Unls~s It 13 aziorfloe or position of honor cr trlst ucder
%e United Antes, suoh ohalrman of a local chapter -mayat
              draw his ealary as dlatrlot attorney for the
the 3ame tl.,ne
obvkua reason that t!ieComptroller i3 only rorbldden to
issue ZIJ %arrmt in ease he holds at tbc 3ane tlm an office
or ;osi:Ion of honor, trull:,or profit under th3 !;nItod.itatos,
              This brIn:-sus to consider zore 1.1detail xkat
1~ an office or goAtIon under the G‘nited As&s.       .;edo not
deem lt neoassary So-aaalizo i.hoime distinction that =aY
3ometlm8.3exist bet-on an orrloe and a poaltlon. The orrloa
or position must be under f>e expreer lanwge      of the Coastltu-
tlon under the United -;tateain order to oonatltate a dlsquall-
ricatlon from at the dame time raoslvlng hi; salary from the
;tate as a Xate crri00r, In your ease that of Xstrlot Lttornep.
In othirrwords, rbaterer si&Si~an&.     ghould be attaohed to the
term *posltioa*, as dietln.:ulshedCrola “ofrice”,   as used In our
Constitution, is not naterlal unless by force ol thr dIatinotIon~
that one Is under tho United States and the other Is not. The
plain-language of the Constitution yreol*JdestF& conatruotion.
             As used In our Constitution, *office under the
Unltcd :;tatcs*aaans that tht holder thereof must exerolse   som
;overn,rentalfun0 tlon,  or be the depsltory  of soae soverolgnty
of th3 United Statoa (redoral Covernr;ent)berore It rises to
tta dignity of an *offloe”   under the United states. Thara r.u;lt
Yonoreble x.   a.   zvilley,   pace 5


be deleteted to the perixonholdlne auo'rVVofflce*aoze of
the soverelg funotlons of the Unit& .itatea"nvmment.
There are sevrrel perJuaslYe, thow:h not concluSlva,
oharaoteristlea of 2lmt con&itutes a pbllo oftloo;
or to expew    it in another way, ivhatccnatltUte3 holdlnz
    Woffioa under tke i:nitsd States*, ;a ::ontim a fear
znure and duration, oath of offloe, offloial bond, eto.
But ;ae lndla~onaable c>xmactrriatlo, eo the oases hsre-
g;T;y;oted affirn, la that the dutlea Forforzmd a.hall
         tko exoroiac or 3ovorelgi po:cer,w%tAer geat
or mall.    Our 0-m iqrone Court,   In a conpcratlvel~
oarly oam, KLbrou::h 7, 2arnett, 93 Texas 301, 55 3. ?.
120, a;~uote4wit> ap:~rovOlYeohm on Pub110 Otfloer3, aa
ro11or3:
             "A pubXo offloe 1s the rlFbt, euthorlty, and
     daty orcat8.land conferred by law, by &ioh, for a
     ;lvan pcrlod, eithr   fixed by law or endtiringat the
     pleasure of tko orostiq Cower, an ln4lvldual is
     lnv?sted :rit\sona portton of t'~eJovereirJnCunotions
     nf x33 ~ovmxmnf,    to be exarolsed by hLz for Gi:a
     bonefit of cbc p!lblia."

             In t% oaae of Garrett 7. C3mS~3loner3 Court
of Iineatae  County, 230 -5,2. 1013, by tha ?alloe Co*zrt
of Civil Appeals, ie find;

               "58 tor2 ~of?loe~ lz.rl133a ~is:e~.stio~          ot a
     portion of t::r,  2ovaxl~m Forar to, xl:!>03303310-.          of,
     it by fh per.:on:lllln,~ t.Leorfice; a public office
     balc;s'anazeacy for t:e ata:e, an4 t2.aperson whore
     duty It 1s to perform        the agenoy bekg a pub110 OffiOW.
     i?ze tam ezbraoes tke idea of tenure, duratloc, eaolu-
     nont and duties, and >as reapJot to a peramont              pblic
     trust   .tobe exercised in behalf al ~~vernceat, and not
     to a mrely tracslact, oooaelonal or lr;ofden+~lenploy-
     2lcnt. Iapram       in the service of tta ~overnmfit who
     derives his Leeltion $'rorz       a duly am3 lesallp aut!!orlxed
     election or a~~.olnL-.ent,       &oae Autlos are continuous in
     fiat nature ard deflaed by rulea proscribed by govern-
     .nant,am cot by contrJOt,          oo3eietiz?     oi the ererol3e
     or Iqortmt      gubllo porars       t.rmts, or dLtla3, a.ea part
     of :he re:;ul:ir  adi2inistratJonof .qovorcramit,        t::eplace
     a.13 tha Zutlea   ro-=.akitnJi:,  tho:l*a the lnombent dies or
     1~ o?.ani:ed,  evary orfi00 in t!:ooonstltutlonal neanln2
     02 the torn'iqlyln~ BLI authority             to exerol3e sota por-
      tlm of %a 3ovarai.m powor, either in inakin&,executing
     or adoln*~terln~ the lam. * r.eohason iubllo tfrlcers,
      0 l-9."
:oiorable ;J, 3, Bailey, page 6



                  A ir:r cas*s iron otl;er jurlsdlotlons are noted.
Lat     oon3titutar an ‘ofI’loa*or *po~3ltloa”under the r;tate
or ibited Sates has -any t121e3been before our oourte. In
tke oa38 of United .jtatejV. David tiouat,      124 ‘J. ‘3, 465,
21 I. 3.     463, she Xpreae    Cowt   of the United ;tatea,by
Ju3tioe    Aller, said:
               *;hat  13 neoessery  to constitute   a pmson an
      officer of tii United jtatza, in any of the varloue
      bran&as of its aervloe, has boon verv fully considered
      by t!:laoourt 13 United .jtatasv, Germaine, 99 YJ.3. 508.
      In that oasa it *as distinctly pointed out that, under
      t’:eCo,astitutionot’ 5ho United ;tatas, all lt3 offloers
      ?;ereappointad by t:-,a Trejident, by n-id:rith;he consent
      of the Tenato, or by a court of lnw, or the head of a
      derartaent ; and the heade of the departzenta were defined
      in that opinion tc be what are :io’J  oalled t:l.ertexberaof
      the cabinet. Unlcas a sarson ~ln t?!e 3ervlce of the
      Coverzmnt, therefore, holds ‘213place by virtue of
      an appolnt:.:eotby t:?a Zroaiden?,,or of orleof t&o courts
      of ju3tlca or heads of de:sart?lenta   au:horizad by law to
      nske 3~oh an ac;oln%ment, !le1s sot, strict17 ~peokltq,
      an officer of tha rlnited States.*

              In an early ca3e, ‘reopleer rel Attorney General
v, Leonard, 14 r . 6521,t?..o
                            -kprere court of California had
oocasioa under t;:efacta of that oa3e to oon.siderwhat conatl-
tutos an ofilce under the United SxGes.    :“:?c
                                               Comtitutlon of
Cailfornln ha3 in it %e r0n0-ffin~  crovislcna

               *30 perron holding any Iucrstive ottloo under
      the ?Xlted ;tatzs, or an::other poT.%m,ahall be ellglble
      to any olvil office of profit under tls 3ta:e: provided
      t::atofficers in t!:efxilitla,~20 raocive 50 annusl
      3aIary, local feriOer3, or postzmaters tiose oompcn;a-
      clan does not exceed .>SOOper annum, a>~$1 not bo deened
      b hold lucrative ofrloes.ti
               The oourt aaid:
                      The nords ‘luoratlve 0fri0t9, v 88 used in
      tat aeot~&i’ ierer solely to the 0rriOe *unCer the
      United ,;tate&’ - the ted~eralottlae, . . .- (EmPha3le
      supplied 1
                                                                             720


iSor.orable
          3. 3.   aamy,     pa30 7

   .
              In other ::ordsthe office mder          the United
-JtaL=es
       is t!:uFederal orriae.

                     T?.e Gupoae Cowt of “lscoxaln had a case
‘5-eeons ider     quite   in pokt:      In T.8Doets ‘Zstate. In Z3e
~.heeler. :Lellory,as iublic Adntr. v. :,??eeler,            13s N. ‘7.97,
in ahlch appllaation was nade by t?.oIublia EItinfstrator
for adnhistration          upon the estate     oi John Doe (alias),
4eceaaod. John tie was an inaate of the Xatlonal Zome for
Disablad Volunteer Soldiers. “ha Xational I!oze7as lncor-
porsfed by Congress,          a8 is The IlterloanIktlonal 3ed Cross.
?oy 3ealer was the Pavernor of said home. Demnd ras made
upon hi-2to produoe in the state oourt, havisg Jurisdiatiod
Of estates, certain personal effeot.3of J0.h~3oe (alias),
?&ic:ltk.l;;  tub110 Administrator considered neces3arp in tte
ordarly adxlnfstratlon oi said estate. Li3wer was side
u-on the gart of Sneeler            as 3ov8rnor or the Xational Rome,
t$at he was an officer oE tho Cnltod Xates and 0011ld;lot
be called upon to answer under state la-3for ::13 dots an4
doin~a;    furt:;ernore,      that maaage~ent of property and sffects
of iecoaaod soldiers, irdates of the I!aticnal?one, is exalu-
Avsly under t’lecontrol of Con,;resJand if3 Eoard of Kenagere,
under   Wler31       Jtrltutes , rules .androgulatlons zade pursuant
tb2reto. The court,           in ~SCACR    upon   the Tueation, aald:
                                   was not an Officer
                    “. , . :?iYeeler                   Of the Unit8d
        Aatas.      As a c,erleral
                                 mle, an officer   of tha Unltod
        .;tatesia one .:tio  holds his place by virtue of appoint- ,
       mnt by tha Freaident, by ok8 of IA o courts of Jmtice,
       ‘or by the Leads of departacnts aluthorizodby law to
       nake suah appointmnt.       3 Cyc. p. 612; Unlted itates v.
       I~:ouat, 124 0. 3. SO3, & .:up. Ct. 505,   31 Lans. Ch. 34. 463;
       Xni-&3d itaLes v. Ccrznaine,99 U. 3. 50E, 25 L. ?A. 482;
        Labbitt v. ?Aitcd jtotas, 16 Ct. Cl. 202; ‘7oodv. United
         Aates, 15 Ct. Cl. 151. Cov. ~Zhoelerdoes not derive
        39 appointbent tron t:ieTreaident, from any oourt oi
        justice,or any head OS the federal dopartzents authorized
        by law to cake suah a;-wintment. Es ia aTpointed by the
        board o: mana,Car’s  as the local manager or Covarnor of
        the oorgoration in \;uestloa.    fIereports to the board
        of :xinn=cx     an3 the board of rsaasgcrsannually reports
        :o Ccn:Ge;a:*
Ycnornble N. 5. Balle7, page 8


               In the ease of Patton Y. killer, 6 5. :il.(26)
757,  the ~juppe31e
                  Court of &?Or&ia, in jms3in5 upon the
eli~ibillty of a aeaber of the Z??ghway3oard of that state
to mrvo at the 9ar.etine as a ner;.ber of the \dvi3ory Cm-
aittce 0r the xtlanta ngenop of the Zeconstruction Finance
Coqoratlon, said:
                *As to ineli2ibillt~ bsaax3e of holdirq a
       Yedersl oftioe, t:!eCode provides as follous: ‘The
       folksin,5 persons are h.oldand deemed laollgiblo to
       hold any alvil office, and ths eslstenae OS any of the
       folUxvin5 3tates of Paots shsll be a suffiolent reason
       for vaaatlq an:;office keld by sua‘lperson, but the
       sots of 3uoh person, Mile holding a aom133ion, shall
       be valid ad the aoF of an offloer de facto, viz.:
       * * * 4. Cersons holding any offioe of proSit or trust
       under the ~ovcrnncnt of the United Xatas (other than
       t?rt oE yostcmter md officers of the Xeserve Corps
       or’the United Ztatoa Army, l!avy,or I..arlne Corps),-or
       of either of the ~oversl ‘Statzs,or of any foreign
       3tate.”
                The cowt   further said:
                II
                        :!~,a
                            alleged offloe of *a anbar of the
       ,1dvlsory&m,k~tee or the Atlanta >genoy of the ileoon-
       atruotion i%mnce Corporation’ is no; an office of
       groflt or trust under the Covormant of the Enited
        Xatos, within the nenninz oP the Co3e, ssation   89-101
       (4).   The F7eoona
                        truotion Finanoe Coq?oration  is a
       ~overnmantal oor>oration, created by Congess, but it
       Is not the ~ororn~ent (Cf. Kelfor % ‘telferv. EGSiiZruo-
       tion ?lnanne Cor;oratlon, 306 Va. 3. 561, 363, 59 5. Ct.
       516, E3 L. 36. 764); and it k:as.boelheld that mmbsrship
       in one of its advisory aosmltteer 1s 3ot an offioe   of
       tru3t or profit under tt.eCovarnnor,tof the United ;tates.
       Kington Assooiates Y, La Guardia, 156 L’%a. 116, 261
       2.Y.S. 390.”
                                                                       722


    .Fonorable?i. 3. Tlalley,pa54 ?


                  53 follor:np le rrom -210caao of mrtlqon v.
    Board 0r i&gsnt3 of 74st Vlr5inla Unlverslty, (;uprc;?e Court
    Of i* 7.) 3.53. ‘:r698:
                    * . . It at onoe struck ~8, in reading the
         wlldorasss’of law upon the slinplebut dlffloult question
         rhat IS a pub110 offloe? that the rsqulmxent to make oai
         a pub110 orricer to should e~oralse    3onlsthLngthat oan
         fitly bs oalled a part of the aoveraf~$ty xas a taut.
         This test 1s approved as an Lqportant or 0::letone in
         3tate   T. JOM&l,34, 57 Ohio 3t. 415, 49 Johns. 3. 404, 63
         .&T. 3.    24~. 725. It ie stated to be the trus teat in.
         xia3on Y. Cole-mn, e6 x, c. 236. It has been orten
         ay,?rovoda8 a rJtron-; index, Xyh, :ktr. ;1e3. 1625;
         Joyle v. Aldermn, eto., 53 J!. C. IX, 45 ~‘a.;lep.677;
         Opinion of Judcaa, 3 Qrosnl. 477; 2. :;.v. Lockwood,
         1 fh. 359; .;ta:ev. tails, 41 i:o. 31; Xate v, Yooker,
         39 71s. 477, 2.2South. 721, 63_~ A.n. X. iep. 174. . , ,”

                   In the case of klngton 3aoolatas   v. La Guardia,
I   221 i.J.Y. :;upp.390, a taxpayer sued to daolaxe the offloe or
    i:ayor of the Clty of :iuwYork vaoant under a Frovlalon or the
    charter ol’ tha: olt,~,whlo% provides ln effect aa follows:
                  9      ‘Any 3zr>:.nholdin.:.
                                             &rice, ybether by
         cleotlon 0; ;p~olnt:!ent,who shall, durinc his terraor
         offloe, aocept, hold, or retala any o:her‘olvll Office or’
         honor, tm.A , or sr,olment under the ;ozermezit 0r the
         %lted ;tates,* * * or o? the a tato,      * or v&o shrill
         hold or aocept any other office oxmsoted *At!i the Govern-
         cent of The City of iJe#York, or ivho shall aooept a aeat
         In the 14513latur4, atall be dewwd thereby to have
         moated any office buld by hti uniier tha olty 5overol;entl*
                  It was contended that beoauss Xayor La Guardia
    hed accepted .P;mber$Np oil th4 AddrisoryComlttee on hllotnents,
    oreated by ereoutlY4 order of the Reeldent of the United States
    to ald In a&alci3terlng energenoy rollof a?proprlatlons, he had
    under the term of the abovo Imovlolon of the otarter of the
    City of N&v York vaoatcd hlo office aa Liayor. This cam dl s-
    ousaes at len3th the neoesaary prorequlaltes of a pub110 offloe,
    but iv4doe;1it eufflolsnt it we nots the followln6:
                                                                  723


Zonorublo T;.3,     aalley,   ~4.34   10


                 Vlcarly, t:-emenbor3 of tke AdvSQory Con-
        titter on Allotmontr posseas ncne cf t44 Forera ot
        tha 3otoroign. They perform   no independent !;otarn-
        mental iunotlon, 3uoh funotlon in general is either
        le~lslatlve, judlolal, or meoutlve.    It la too plain
        to require dlsousslon that.the tivl1ory Ccalttee
        oxeroisss no logIslatIv4 or judlola1 prerogatlvea.
        It arF4ars to be rairly evident that it 1Ikewl:e
        possesses no powers of the executive. . . , The oom-
        nittee thus laoks the most lm:ortant charaoteristlo
        or attrlbuto aeoooiated with the idea of publio office,
        namely, tb,sright to 4xeroIae  GOad cart of the roxer
        of the sovoreI~,*
               The court, In T?Irsohioldv. Commonwealth
ex rel -AttorneyGene:al, 76 3. :.‘.(2d) 47, (Court or %ppFeals,
:;y.) quoted zvIthscproval tho rollG.r:na,
                                         3tate;;lent
                                                   rrorj th4
0938 0r State 0x rel. v. Eawkins. 257 T. 411. 55 :I.L. X.
383 ) (Tuprene Court of :fGntana):_
                    n      ‘Ii (the public po;ltlGn) zu3t po3ses3
        a del*gatlin’oi a portion 0r tho ?ovarel;:21   power 0r
        government, to bo ereroizd (by the incumbent) for
        the benefit    of tk4 public.’ Later in t%e 03lnIon, In
        statIn? our final conoluslcn ircn t::ecase3 and authorl-
        tie3 tk:erelnzeforred     Co, :ve 3nld: ‘It wI:l 54 peroelvcd,
        nnciw;.lor!  xa are convlnoed 1s true, t?.ata publio sorvioe
        ~osltlon, in oldor to be ~JIo?i”lce ao as to aako its
        incumbent ac oftlcer,    .m.nt be creased by t?.eConstltutfzn,
        or the Legl3laturo or a munlolpal.ityunder au%horitp con-
        ferred by t:laLed4lature.        It must :oasos3 or oontaln
        a delegation of a rortiou 0 I t’lusoverel,?nzowor of th4
        rovsrnment to be sxerclaed by the lnouzbent for the
        benefit oP the publlo, and the porere and duties must
        bb derlned by .ths authority are-tin?,ths position, and
        mu& be performed by the lncu3bePt Independently end
        without oontrol of any suy.eriorpub110 pcwar or authority
        other then that oontainsd in the la-*oreatin::the position.‘*
              34 oome now to apply_ mom
                                     _     deflnltely the gsaeral
rules &athered fro!8 the abovo d4OIslGnS to the present lnqulry,
whloh w4 ~I11 do In ths light or the rooo&zed rule, well
stated in the oaso of Feople ex rel,   Attx3ey  GInera v. Leonard,
rupra   :
                                                                 724

fknorable   ?I. 3.   Dailey, pa;e 11


                *In seckln.~to lnter$rst the .rreanln: of a
       oonstltutloaal Drovlslon, it 13 proper alway that the
       intent of tke framera of auoh an if13trumntrhoul3,   if
       poaslble, be,asoertalned and carried ou:. . . .'I
               Apglyla.~ this rule to the provl3ic.r.s3: O‘JT
own Constitution with %hlch ve are Lere ooncerned, it is
obvious that the naln objsot mmt have bean to prsvat a
junotloa or 8 7ederal and Xata    0f:ioa of tionor, tru3t or
profit lo the saa~aper30n, an4 thu3 'Jr& about an undesir-
able oondltion oi divided loyalty aud alle~lance. To what
extent, we ask, are the dutlse and responslbllltle~ of the
offioe of Dietrict Attorney in oonfllot with and lncompetlbla
to :he dutico and obligation@-of the ohairman of t5a 10~31
chapter oi ?Xe ,iaerloan::a:ional3ed Cross? T>e &lswsr, wa
think, la none. It is true that under the common law only
inoompatibllity wa>3a bar to dual office holding, and we
think it may be oorroctly said that when the oo.m_?lon law %as
supplanted by mitten constitutlonnl nnd stntctory laPr;-t':~e-~-~
que3tlon of incomDatlbllity b;ltcones Ia33 zatcrial, but the
reaaol:be!ilnd ths cozc?onlaw :s zot lost sii:htof in oon-
3truFn.T t&e written laar.
              A holdin- that the pblio   sglrltsd, ?atriotio
czduct of a 313trict ,:t.or~eyin aoesyting   th  nonrenunera-
tive ohaizmsbip   of a local ohapter of The American Xatlonal
D.edCross, x;-.ether
                   It be In peace or 'war,deprives hfi of his
right to receive ::iasalnry as Cistriot Attorney la one whioh
should 50 reached, if at all, ozlg tiiththo :-raatcstreluctance,
and solely beosuae the zrdln~ of the Ccnvtitutlon psrmits oi
no other determination. .;uotpurF~oae,we think, was not even
remotely la tile.mladr,
                      of the frmar3 of oilr Conatltutlon zvhen
they -&ote t1.oprovi3lon !lareunder oonslderntlon.
              2:oreovsr what cart of tt..ct sovereiyl power of
the United ;tatea, an indlogensable prerequisite, under the
authorities *nre
               ‘;\avc
                    cited, does tbe cLalr%a% of tbc local
ohapter of The &erlcan Satlonal XZedCross nave, either exeou-
tlve, lagislatlva or judioial, that constitutes hi.?the holder
of an oftloe or poaltlon under the United Gtatea? To atate the
question is to answer it - clearly none, The mere raot that
the obarter of T>e Amorioan !!atlonnlRed Cross emanates from
the Conqross of the Unit4 States is not, in our vleer,of -oat
tigortanoe upon the hr.odists question here involved. True,
under the charter pov?ora.
                                                               725

!ionorable:r,i3. ?alley, pa.3812



3~~00033013,they an-a-d in the hi&mat type of patriot10
~;erv?oe;The kXriOWmXation31   3ed CrO33 ia nevertheless
an independent corporate body and -fucctlcinsas suoh a?d
not as sn adjunct OP t,:e~~verment oi the Unltod .itateo,

               ::esag vrith equal wphasls, ss was safd Ln
t;le case ot ratton v, Lilllur,aupra, ln apeskins oP the
Seco~atructlon Ficanoa Corporatiozi,that while it is laoor-
poreted by Coq-gess,*it 1s not the goverment.U    Likewlal!
                                                          ,
while The &aaurloanNational Xed Cross is inoorpaated by
Cmgress, it is not t&e ~overnmnt, and-$a norise is owned,
controlled, operated or direated by the governz.at.
                7ro.n the tore